Title: From Benjamin Franklin to Sartine, 20 March 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monsieur
A Passy Le 20 Mars 1779
Je prends la Liberté d’introduire aupres de votre Excellence le Commodore Gillon de la Caroline Meridionale. Cet Etat l’envoie en France pour y negocier une Affaire tres Importante. Il desireroit soumettre quelques Propositions aux Lumieres de votre Excellence, & je me flatte qu’elle voudra bien lui accorder une Audience favorable. J’ai L’honneur d’etre avec beaucoup de Respect Monsieur de votre Excellence Le t. h. e. t. o. S.
BF.
His Excy. M. de Sartine
